Title: To George Washington from John Marsden Pintard, 16 July 1789
From: Pintard, John Marsden
To: Washington, George



Sir
New York 16th July 1789

Haveing been Honor’d with the appointment of commercial Agent for the United States in the Island of Madeira where I resided for some Years; it was by the permission of the Honble Congress that I returned to this city, in order to render a true State of the American Trade in the Kingdom of Portugale, which might be advantageous to the general Interests of my Countrymen. It is now a Considerable time since my arrival, but have remained here with the Publick approbation to settle some private Business and wait the event of the New Constitution. The happy Issue, has now taken Place & I think it my duty to address you Sir on this occasion.
I presume the public service requires my return to that Kingdom but I am informd that it will be necessary that a New appointment by the President of the United States should warrant my future services.
In order to save you time as much as possible, I beg leave to refer you Sir to a Letter I had the honor of sending to the Secretary of Foreign Affairs in February 1787 a copy whereof is here enclosed; That Honorable Gentleman is well acquainted with the comercial Situation & circumstances of Portugale and

of the proceedings of the late Congress relative to my application for the Consul ship of that Kingdom & can give more information on that head than I dare presume to take up your time in listening to. all I can further say, is that if You should think proper to carry the designs of the former Congress into execution by appointing me Consul or Commercial agent for the Kingdom of Portugale I am very confident that I can render essential services to the Commercial Interests of the United States.
As Lisbon is but the distance of three or four days Sail from Madeira I propose to reside at that City & attend the Port of Madeira occasionally where the House to which I belong is established.
I also take the Liberty of referring to a letter from the Governor of Madeira to the Minister of Foreign Affairs & now in his Office as it will shew that I was not unacceptable to that Nobleman, if the President of the United States should wish for any particular information relative to the commercial regulations of Portugale my long residence in that Kingdome will enable me to give it.
No pecuniary recompence is asked from the United States for this service as the Honor & Advantage of the Public confidence especially in a Commercial Line is a Competent reward. I have the Honor to be with profound Respect Sir Your Mo. Obt & very Hume Servant

John Marsden Pintard

